        CASE 0:20-cv-01401-SRN-ECW Doc. 16 Filed 02/11/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 LaRoy Muskin,
                                                   Case No. 20-cv-1401 (SRN/ECW)
                  Petitioner,

 v.                                                             ORDER

 Jeffrey Fikes,

                  Respondent.


 LaRoy Muskin, Reg No. 14903-041, FCI - Sandstone K-3, P.O. Box 1000, Sandstone,
 MN 55072, Petitioner Pro Se.

 Ana H. Voss, Ann M. Bildtsen, and Chad A. Blumenfield, United States Attorney's
 Office, 300 South Fourth Street, Suite 600, Minneapolis, MN 55415, for Respondent.


       Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated January 21, 2021 [Doc.

No. 2], all the files and records, and no objections having been filed to said Report and

Recommendation, IT IS ORDERED that Petitioner’s Notice of Related Case and

Request for Reassignment [Doc. No. 2] is DENIED.


DATED: February 11, 2021                         s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge
